DETAILED ACTION
This is the first Office Action regarding application number 16/590,400, filed on 10/02/2019, which is a continuation of PCT/JP2018/014503, filed on 04/05/2018, and which claims foreign priority to JP 2017-100282, filed on 05/19/2017.
This action is in response to the Applicant’s Response dated 01/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(Related applications include 16/141,254 and 16/285,752.)

Election of Restricted Inventions
The Applicant’s election without traverse of Group I, Species A2 (claims 1-7) in the reply filed on 01/26/2021 is acknowledged.

Status of Claims
Claims 1-12 are currently pending.
Claims 8-12 are withdrawn.
Claims 1-7 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA (US 2002/0040728 A1) in view of SNAITH (US 2015/0136232 A1).
Regarding claim 1, YOSHIKAWA teaches a photoelectric conversion element, comprising: 
a first electrode that includes a photosensitive layer containing a light absorbing agent on a conductive support; and 
a second electrode that is opposite to the first electrode, 
wherein the light absorbing agent contains a compound having a perovskite-type crystal structure (para. 82, semiconductor may include a perovskite material), and contains a compound represented by Formula (A-0), and 
wherein, in the photosensitive layer, 
(G)p-L 	Formula (A-0) 
in the formula, G represents a group or a salt selected from the group consisting of --SO3Ra, --SO3-Ya+, -P(=O)(ORa)2, --P(=O)(O-Ya+)2, -P(=O)RG(ORa), --P(=O)RG(O-Ya+), --B(ORa)2, --OB(ORa)2, and -B(ORa)3-Ya+; Ra represents a hydrogen atom or a substituent; RG represents a substituent; Ya represents a counter salt; p is an integer of 1 or more; and L represents an aliphatic hydrocarbon group, an aromatic hydrocarbon group, an aromatic heterocyclic group, or an aliphatic heterocyclic group, provided that L does not have an amino group (para. 39 describes a phosphonate ion).

    PNG
    media_image1.png
    83
    255
    media_image1.png
    Greyscale

YOSHIKAWA does not disclose expressly that the a perovskite-type crystal structure has a cation of an element of Group 1 in the periodic table or an organic cation, a cation of a metal atom other than elements of Group 1 in the periodic table, and an anion of an anionic atom or atomic group, or that a molar ratio between a content [MPCA] of the compound represented by Formula (A-0) and a content [MPMC] of the cation of the metal atom is within the following range, [MPCA]:[MPMC]=4:1 to 1:10000.
YOSHIKAWA teaches, however, that that the molar amount of the perovskite and phosphonate materials (compounds I and II) may each range from 1×10-6 mol/L to 2 mol/L (paras. 57 and 67).
SNAITH teaches a photoelectric conversion element comprising phosphonates (para. 71) and compounds having a perovskite-type crystal structure that has a cation of an element of Group 1 in the periodic table or an organic cation, a cation of a metal atom other than elements of Group 1 in the periodic table, and an anion of an anionic atom or atomic group (paras. 138-143 teach the claimed elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOSHIKAWA and add a perovskite-type crystal taught by SNAITH because the incorporation of these materials provides a flexible framework that allows exceptional control at the molecular level and are easily tuned to enhance the performance of the optoelectronic device (SNAITH, para. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOSHIKAWA and optimize the relative amounts of compounds in the photosensitive layer, including to ratio values within the claimed range, in order to produce a solar cell having an excellent conversion efficiency (YOSHIKAWA, para. 5).

Regarding claim 2, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the photoelectric conversion element according to claim 1, but does not disclose expressly that the molar ratio is within the following range, [MPCA]:[MPMC]=1:10 to 1:1000.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOSHIKAWA and optimize the relative amounts of compounds in the photosensitive layer, including to ratio values within the claimed range, in order to produce a solar cell having an excellent conversion efficiency (YOSHIKAWA, para. 5).

Regarding claim 3, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the photoelectric conversion element according to claim 1, but does not disclose expressly that the molar ratio is within the following range, [MPCA]:[MPMC]=1:50 to 1:800.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOSHIKAWA and optimize the relative amounts of compounds in the photosensitive layer, including to ratio values within the claimed range, in order to produce a solar cell having an excellent conversion efficiency (YOSHIKAWA, para. 5).

Regarding claim 4, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the photoelectric conversion element according to claim 1, wherein G is -P(=O)(ORa)2 or --P(=O)(O-Ya+)2 (YOSHIKAWA, para. 39 describes a phosphonate ion).

Regarding claim 5, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the photoelectric conversion element according to claim 1, wherein L is an aliphatic hydrocarbon group or an aromatic hydrocarbon group (I-31 of YOSHIKAWA includes an aliphatic hydrocarbon group).

Regarding claim 6, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the photoelectric conversion element according to claim 1, wherein L has a substituent selected from the following group LSG, <Group LSG> an alkyl group, an alkenyl group, an alkynyl group, an aryl group, an alkoxy group, an aryloxy group, a heteroaryloxy group, an alkylthio group, an arylthio group, a heteroarylthio group, an alkoxycarbonyl group, an aryloxycarbonyl group, a heteroaryloxycarbonyl group, an alkylthiocarbonyl group, an arylthiocarbonyl group, a heteroarylthiocarbonyl group, an alkylcarbonyloxy group, an arylcarbonyloxy group, a heteroarylcarbonyloxy group, an alkylcarbonylthio group, an arylcarbonylthio group, a heteroarylcarbonylthio group, a hydroxy group, a mercapto group, an acyl group, a halogen atom, a cyano group, a silyl group, a heteroaryl group, an aliphatic heterocyclic group, and a carbamoyl group (YOSHIKAWA I-31 includes a carbamoyl group).

Regarding claim 7, the combination of YOSHIKAWA and SNAITH teaches or would have suggested the solar cell which is formed of the photoelectric conversion element according to claim 1 (both YOSHIKAWA and SNAITH teach the compositions used in a solar cell).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721